internal_revenue_service number release date index number - ----------------------------------------- ---------------------------------- --------------------------------- re -------------------------------- ------------------------------------ --------------------- - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-157774-03 date december legend decedent spouse trust date date date ------------------------ ------------------------- --------------------- ------------------------- ------------------------------------------------------------------------------------ ---------------------------------- ------------------ ------------------ ------------------ date ------------------ dollar_figurex ------------ plr-157774-03 dollar_figurey ------------ dear --------------- this responds to your letter dated date and prior correspondence on behalf of decedent s estate in which you request an extension of time under and of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under ' a of the internal_revenue_code the facts are submitted and represented to be as follows on date decedent executed a revocable inter-vivos trust trust on date trust was amended and restated decedent died on date survived by spouse and two adult children under decedent s will the residue of the estate is to be poured-over into trust article v of trust provides that upon decedent’s death if decedent is survived by spouse the trustee is to divide the trust estate into two separate shares the amarital share and atrust b the marital share is to be a fraction of the trust estate undiminished by estate inheritance succession death or similar taxes the numerator of which shall be an amount equal to the maximum marital_deduction as finally determined in decedent s federal estate_tax proceedings less the aggregate amount of marital_deduction if any allowed for such estate_tax purposes by reason of property or interests in property passing or which have passed to spouse otherwise than pursuant to the provisions of this article provided however the amount of the marital share shall be reduced by the amount if any needed to increase decedent s taxable_estate for federal estate_tax purposes to the largest amount that after allowing for the unified_credit against the federal estate_tax and the state_death_tax_credit against such tax but only to the extent that the use of such state_death_tax_credit does not increase the death_tax payable to any state will result in the smallest if any federal estate_tax being imposed on decedent s estate the trust b numerator is to be equal to the amount of the trust estate minus the amount of the marital share numerator the trust b share is to pay the deductions allowed on the federal estate_tax_return under and and the federal estate_tax and state tax and inheritance taxes which will have the effect of reducing the trust b numerator and the trust estate thus reducing the final denominator the marital share is to be further divided into two shares trust c and trust a_trust c is to be a fraction of the trust estate the numerator of which is to be an amount equal to decedent s available generation-skipping_transfer_exemption minus the amount of the trust b numerator as finally determined above but not to exceed the amount of the marital share numerator above determined trust a is to be a fraction of the trust estate the numerator of one of the fractions may be zero or less in which case no property is to be allocated to that share it is intended that the numerators of trust b_trust a and trust c when totaled are to be an amount equal to the value of the trust estate the denominator is to be an amount equal to the value of the trust estate the numerator of trust b and the denominator of the fraction are to be reduced by the amounts required to be paid from trust b as provided above for purposes of plr-157774-03 establishing such fractions the values as finally determined in decedent s federal estate_tax proceedings are to be used article v provides that commencing with the date of decedent s death the trustee is to pay to spouse during spouse s lifetime all the net_income from trust c in convenient installments but no less frequently than quarter-annually in addition the trustee may in its sole discretion pay to spouse such sums from the principal of trust c as are necessary for the health education maintenance and support of spouse spouse may at any time require the trustee to make any nonproductive property of trust productive upon the death of spouse the entire remaining principal of trust c is to be added to trust b article vi provides that commencing with the date of decedent’s death the trustee is to pay to spouse during spouse’s lifetime all the net_income from trust a in convenient installments but no less frequently than quarter-annually in addition the trustee may in its sole discretion pay to spouse such sums from the principal of trust a as are necessary for the health education maintenance and support of spouse spouse may at any time during spouse’s lifetime withdraw all of any part of the principal of trust a spouse may at any time require the trustee to make any nonproductive property of trust productive upon the death of spouse the entire remaining principal of trust a is to be paid over to or in trust for such appointee or appointees including the estate of spouse as spouse may appoint by spouse’s will in default of the exercise of spouse’s power_of_appointment the remaining principal of trust a is to be added to trust b article vii provides that commencing with the date of decedent’s death the trustee is to pay to spouse and decedent’s issue all of the net_income from trust b in convenient installments as the trustee in its sole discretion shall determine for the health education maintenance and support of spouse and decedent’s issue further if there is no principal remaining in trust a or c then in addition to the income and discretionary payments of principal from trust there is to be paid to spouse during spouse’s lifetime upon written request during the last month of each fiscal_year of trust an amount not to exceed during such fiscal_year the greater of dollar_figure or of the total value of the principal of trust b upon the death of spouse the entire remaining principal of trust a is to be paid over to or in trust for such appointee or appointees including the estate of spouse as spouse may appoint by spouse s will in default of the exercise of spouse’s power_of_appointment the remaining principal of trust b is to be divided into equal shares one share for each of the then living grandchildren of decedent and one share for each deceased grandchild leaving issue surviving each share created for a living grandchild is to be held as a separate trust and each share created for a deceased grandchild is to be distributed to the issue per stirpes of such grandchild article xv b provides that decedent authorizes the trustee to exercise in its sole discretion to divide any trust created under trust into separate trusts in order that plr-157774-03 the inclusion_ratio for federal generation-skipping_transfer_tax purposes for one such trust shall be zero or one article xvii provides that any trusts created under trust are to terminate not later on date decedent’s estate timely filed a form_706 united_states estate and years after the death of the last survivor of spouse and issue living on the date of decedent’s death generation-skipping_transfer_tax return prepared by a certified_public_accountant cpa on schedule m of form_706 cpa made an election under sec_2056 to treat the entire value of trust a and trust c as qtip property and claimed a deduction for this amount trust b and trust c were listed on schedule r of form_706 and decedent’s dollar_figure gst_exemption was allocated dollar_figurex to trust b and dollar_figurey to trust c however cpa did not make a reverse_qtip_election under sec_2652 to treat decedent as the transferor of any portion of trust c for generation-skipping_transfer_tax purposes cpa represents by affidavit that he advised spouse and the trustee of trust c that decedent’s full gst_exemption was allocated to trust b and trust c on schedule r of the form_706 however cpa inadvertently and without spouse’s or the trustee’s knowledge failed to check the box on schedule r to effectively make the reverse_qtip_election under sec_2652 with respect to trust c to make a reverse_qtip_election under ' a with respect to trust c decedent who is a citizen or resident_of_the_united_states the trustee of trust c requests an extension of time under sec_301_9100-1 and sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with sec_2056 defines qualified_terminable_interest_property as plr-157774-03 respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction is allowed under sec_2056 is includible in the decedent's gross_estate sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as the of time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor sec_2652 provides that for gst purposes the transferor_of_property is the decedent in whose gross_estate the property is included thus in the case of plr-157774-03 property subject_to a qtip_election that is subsequently includible in the surviving spouse's gross_estate under sec_2044 the surviving_spouse would become the transferor of the property for gst purposes however sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time for filing a supplemental form_706 to make a reverse_qtip_election under sec_2652 with respect to trust c is granted until days after the date of this letter in the present case the executor made an allocation of the gst_exemption to trust c on form_706 accordingly if the trustee makes the reverse_qtip_election pursuant to the grant of relief provided above the allocation of decedent’s gst_exemption to trust c will be effective for gst purposes a copy of this letter should be attached to a copy of the supplemental form_706 except as specifically ruled herein we express no opinion on the federal tax and sent to the internal_revenue_service center cincinnati oh consequences of the transaction under the cited provisions or under any other provisions of the code plr-157774-03 being sent to the taxpayer pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc--
